Exhibit 10.4
TRANSFER AGREEMENT
THIS AGREEMENT (the “Agreement”) is made and entered into as of March 20, 2007,
by MCA Enterprises Brandon, Inc. (“MCA”), and T. Michael Ansley (“T. Ansley”),
Mark C. Ansley (“M. Ansley”), Thomas D. Ansley (“T.D. Ansely”), Steven Menker
(“Menker”), and Jason Curtis (“Curtis”) (the “MCA Principals”) (MCA and MCA
Principals collectively referred to herein as “Assignor”), and AMC Wings, Inc.,
a Michigan corporation (“AMC” or “Assignee”), and Buffalo Wild Wings
International, Inc. (“Franchisor,” “we” or “us”). All capitalized terms not
defined in this Agreement have the respective meanings set forth in the Area
Development Agreement (defined below).
BACKGROUND
A. Franchisor and Assignor executed a Buffalo Wild Wings® Area Development
Agreement on July 18, 2003 (the “ADA”), pursuant to which Franchisor granted
Assignor the right to develop and operate a specified number of Buffalo Wild
Wings Restaurants in the Development Territory (the “Area Development Rights”).
B. Franchisor and Assignor executed a Buffalo Wild Wings Franchise Agreement on
July 18, 2003 (the “Brandon Franchise Agreement”), pursuant to which Assignor
was granted the right to operate a Buffalo Wild Wings Restaurant at an Approved
Location in Brandon, Florida (the “Brandon Restaurant”).
C. While Assignor wishes to maintain all rights and interest in the Brandon
Franchise Agreement and Brandon Restaurant, Assignor desires to assign to
Assignee all right, title and interest in the Area Development Rights and the
ADA (the “Transfer”).
D. Franchisor is willing to consent to the Transfer pursuant to the provisions
stated below.
AGREEMENT
In consideration of the foregoing, the parties agree as follows:
1. Representations of Assignor and Assignee. The parties represent and warrant
as follows:

  A.  
Assignor represents and warrants that MCA Enterprises Brandon, Inc. owns (and
has owned at all times prior) all right, title and interest in and to the ADA
and Area Development Rights, free and clear of any mortgage, lien or claims, and
has not assigned any of its interests in the Area Development Rights or ADA to
any third party.

  B.  
Assignee represents and warrants to Franchisor that, as of the Effective Date,
Assignee is a duly formed corporation authorized to engage in the type of
business authorized under the ADA.

  C.  
Assignee represents and warrants that Assignee is a wholly-owned subsidiary of
Diversified Restaurant Holdings, Inc. Assignor and Assignee further represent
and warrant that, on and after the Effective Date, the Transfer shall be
completed and AMC shall be deemed the “developer” under the ADA (“Developer”).

2. Consent by Franchisor. Franchisor consents to the Transfer in accordance with
the terms and conditions of this Agreement. Other than Franchisor’s waiver of
its right of first refusal with respect to the Transfer, Franchisor’s consent
will not result in any waiver of rights or as a release under the ADA, and is
not consent to any additional or subsequent assignments.

 

 



--------------------------------------------------------------------------------



 



3. Status of Assignor Following Transfer. Upon and after the Effective Date,
Assignor will not have any interest in the Area Development Rights or the ADA.
Assignor, however, will remain liable for any responsibilities, obligations, and
liabilities of MCA under the ADA up to the Effective Date, including all
monetary obligations due to Franchisor, its affiliates and other third parties
under ADA that have accrued as of the Effective Date. Further, following the
Effective Date, Assignor will continue to have an interest in the Brandon
Franchise Agreement and Brandon Restaurant, and will continue to be bound by all
obligations and responsibilities related thereto. Notwithstanding the foregoing
or any other provision of Section 9 of the ADA, Assignor shall not pay a
transfer fee.
4. Post-Termination Obligations. MCA, as well as any MCA Principal who does not
acquire or maintain an interest in AMC on or after the Effective Date,
acknowledge and agree that, following the Effective Date, each will continue to
be bound by and comply with all post-termination obligations set forth in
Section 8 of the ADA.
5. Indemnification.

  A.  
MCA, T. Ansley, M. Ansley, T.D. Ansley, Menker and Curtis, for themselves, their
respective heirs, successors, assigns, officers, directors, employees, and
agents (collectively, the “MCA Parties” for purposes of this Section 5 and
Sections 6 and 8), agree to indemnify and hold harmless Franchisor, its
affiliates, successors, assigns, officers, directors, employees, agents and each
of them (collectively, the “Franchisor Parties” for purposes of this Section 5
and Sections 6, 7 and 8) against any and all liabilities, damages, actions,
claims, costs (including reasonable attorneys’ fees), or expenses of any nature
resulting, directly or indirectly, from any of the following: (1) any
misrepresentations or breaches of warranty by MCA or the MCA Principals under
this Agreement; (2) the Transfer; and (3) any claim, suit or proceeding
initiated by or for a third party(s), now or in the future, that arises out of
or relates to the ADA, Area Development Rights or the business operated by
Assignor prior to the Effective Date.

  B.  
AMC, for itself, and its successors, assigns, officers, directors, employees,
agents, and each of them (collectively, the “AMC Parties” for purposes of this
Section 5 and Sections 7 and 8), agree to indemnify and hold harmless the
Franchisor Parties against any and all liabilities, damages, actions, claims,
costs (including reasonable attorneys’ fees), or expenses of any nature
resulting, directly or indirectly, from any of the following: (1) any
misrepresentations or breaches of warranty by AMC under this Agreement; (2) the
Transfer; and (3) the operation of the business under the ADA or the Area
Development Rights on and after the Effective Date.

6. Release by the MCA Parties. Except as noted in this Section 6, the MCA
Parties release and forever discharge the Franchisor Parties of and from any and
all claims, debts, liabilities, demands, obligations, costs, expenses, actions
and causes of action, whether known or unknown, vested or contingent, which MCA
or the MCA Principals may now or in the future own or hold, that in any way
relate to the ADA, the Brandon Franchise Agreement, or the Brandon Restaurant
(collectively referred to as “MCA Claims” for purposes of this Section 6 and 8),
for known or unknown damages or other losses including but not limited to, any
alleged violations of any deceptive or unfair trade practices laws, franchise
laws, or other local, municipal, state, federal or other laws, statutes, rules
or regulations, and any alleged violations of the ADA, the Brandon Franchise
Agreement or any other related agreement between us on the one hand, and MCA,
the MCA Principals, their respective affiliates or any combination thereof, on
the other hand.

 

 



--------------------------------------------------------------------------------



 



As to the Brandon Franchise Agreement, Assignor and Franchisor acknowledge and
agree that this release is for Claims arising through the Effective Date, and
not to any claims that the MCA Parties may have for events occurring after the
Effective Date.
7. Release by the AMC Parties. Except as noted in this Section 7, the AMC
Parties release and forever discharge the Franchisor Parties of and from any and
all claims, debts, liabilities, demands, obligations, costs, expenses, actions
and causes of action, whether known or unknown, vested or contingent, which AMC
may now or in the future own or hold, that in any way relate to the ADA
(collectively referred to as “AMC Claims” for purposes of this Section 7 and 8),
for known or unknown damages or other losses including but not limited to, any
alleged violations of any deceptive or unfair trade practices laws, franchise
laws, or other local, municipal, state, federal or other laws, statutes, rules
or regulations, and any alleged violations of the ADA or any other related
agreement between us on the one hand, and AMC or its affiliates, or any
combination thereof, on the other hand.
The AMC Parties and the Franchisor Parties acknowledge and agree that this
release is effective as to AMC Claims arising through the Effective Date, and
not to any claims that the AMC Parties may have for events occurring after the
Effective Date.
8. Acknowledgement of Releasors. The release of MCA Claims in Section 6 and AMC
Claims in Section 7 are intended by the MCA Parties and AMC Parties
(collectively, the “Releasors”), to be full and unconditional general releases,
as that phrase is used and commonly interpreted, extending to all claims of any
nature, whether or not known, expected or anticipated to exist in favor of the
Releasors against the Franchisor Parties. The Releasors acknowledge that claims
or facts in addition to or different from those which are now known or believed
to exist with respect to the matters mentioned herein may later be discovered
and that it is the Releasors’ intention to fully and forever release any and all
matters, regardless of the possibility of later discovered claims or facts. The
Releasors further acknowledge that they have had adequate opportunity to gather
all information necessary to enter into this Agreement and to grant the releases
contained herein, and need no further information or knowledge of any kind that
would otherwise influence the decision to enter into this Agreement and release.
This release is and shall be and remain a full, complete and unconditional
general release.
9. Personal Guaranty. T. Michael Ansley, AMC, and each of AMC’s shareholders,
agree to execute a personal guaranty in the form attached as Exhibit A to this
Agreement (the “Personal Guaranty”); provided that this requirement will not
apply if T. Michael Ansley or any shareholder has, in connection with the prior
execution of the ADA, already executed a personal guaranty that is currently in
force and that is in a form that is substantially similar, as determined by
Franchisor, to the Personal Guaranty. T. Michael Ansley acknowledges that
neither this Agreement, nor any part thereof, shall operate as a release of any
claims that Franchisor may have (now or in the future) that relate to any
Personal Guaranty previously executed by T. Michael Ansley.
10. Delivery of Transfer Documents. Franchisor shall be provided with a complete
copy of all documents evidencing the Transfer.

 

 



--------------------------------------------------------------------------------



 



11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Minnesota. All legal proceedings
relating to this Agreement must be brought or otherwise commenced in the state
or federal courts of Minnesota.
12. Miscellaneous. This Agreement, and the documents referred to herein,
represent the entire agreement among the parties respecting the subject matter
hereof. No amendment will be binding unless in writing and signed by the party
against whom enforcement is sought. This Agreement may be signed in
counterparts.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

                      FRANCHISOR:

Buffalo Wild Wings International, Inc.            
 
                    By:   /s/ Sally J. Smith                              
 
  Name:   Sally J. Smith            
 
  Title:   President and CEO            
 
                    ASSIGNOR:       ASSIGNEE:
 
                    MCA Enterprises Brandon, Inc.       AMC Wings, Inc.
 
                    By:   /s/ T. Michael Ansley       By:   /s/ T. Michael
Ansley                  
 
  Name:   T. Michael Ansley           Diversified Restaurant Holdings, Inc.,
 
  Title:   President           Sole Shareholder of AMC Wings, Inc.
 
                  Its: President & CEO,
T. Michael Ansley
 
                    T. Michael Ansley, individually       T. Michael Ansley,
individually
 
                    /s/ T. Michael Ansley       /s/ T. Michael Ansley          
   
 
                    Steve Menker, individually            
 
                    /s/ Steve Menker                          
 
                    Mark C. Ansley, individually            
 
                    /s/ Mark C. Ansley                          
 
                    Thomas D. Ansley, individually            
 
                    /s/ Thomas D. Ansley                          
 
                    Jason Curtis, individually            
 
                    /s/ Jason Curtis                          

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PERSONAL GUARANTY AND AGREEMENT TO BE BOUND
PERSONALLY BY THE TERMS AND CONDITIONS
OF THE FRANCHISE AGREEMENT
In consideration of the execution of the Franchise Agreement (the “Agreement”)
between BUFFALO WILD WINGS INTERNATIONAL, INC. (“we” or “us”) and AMC WINGS,
INC. (the “Franchisee”), dated July 18, 2003 and for other good and valuable
consideration, the undersigned, for themselves, their heirs, successors, and
assigns, do jointly, individually and severally hereby become surety and
guarantor for the payment of all amounts and the performance of the covenants,
terms and conditions in the Agreement, to be paid, kept and performed by the
Franchisee, including without limitation the arbitration and other dispute
resolution provisions of the Agreement.
Further, the undersigned, individually and jointly, hereby agree to be
personally bound by each and every condition and term contained in the
Agreement, including but not limited to the non-compete provisions in
subparagraph 10.D, and agree that this Personal Guaranty will be construed as
though the undersigned and each of them executed an agreement containing the
identical terms and conditions of the Agreement.
The undersigned waive (1) notice of demand for payment of any indebtedness or
nonperformance of any obligations hereby guaranteed; (2) protest and notice of
default to any party respecting the indebtedness or nonperformance of any
obligations hereby guaranteed; (3) any right he/she may have to require that an
action be brought against the Franchisee or any other person as a condition of
liability; and (4) notice of any changes permitted by the terms of the Agreement
or agreed to by the Franchisee.
In addition, the undersigned consents and agrees that: (1) the undersigned’s
liability will not be contingent or conditioned upon our pursuit of any remedies
against the Franchisee or any other person; (2) such liability will not be
diminished, relieved or otherwise affected by the Franchisee’s insolvency,
bankruptcy or reorganization, the invalidity, illegality or unenforceability of
all or any part of the Agreement, or the amendment or extension of the Agreement
with or without notice to the undersigned; and (3) this Personal Guaranty shall
apply in all modifications to the Agreement of any nature agreed to by
Franchisee with or without the undersigned receiving notice thereof.
It is further understood and agreed by the undersigned that the provisions,
covenants and conditions of this Personal Guaranty will inure to the benefit of
our successors and assigns.
FRANCHISEE: AMC WINGS, INC.

                      PERSONAL GUARANTORS:                                  
Diversified Restaurant Holdings, Inc.   /s/ T. Michael Ansley       Sole
Shareholder of AMC Wings, Inc.   Individually                       /s/ T.
Michael Ansley   T. Michael Ansley       By: T. Michael Ansley, Its President &
CEO   Print Name                       21751 West Eleven Mile Rd., Suite 208  
820 Cherokee Ave.       Address   Address                       Southfield,
Michigan 48076   Royal Oak, Michigan 48067       City   State   Zip Code   City
  State   Zip Code                       (248) 894-0434   (248) 894-0434      
Telephone   Telephone

 

 